

115 HR 8888 IH: Secret Service Overtime Pay Extension Act
U.S. House of Representatives
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8888IN THE HOUSE OF REPRESENTATIVESDecember 7, 2020Mr. Katko (for himself and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Overtime Pay for Protective Services Act of 2016 to extend the Secret Service overtime pay exception through 2025, and for other purposes.1.Short titleThis Act may be cited as the Secret Service Overtime Pay Extension Act.2.Extension of overtime pay exception through 2020 for protective services(a)In generalSection 2 of the Overtime Pay for Protective Services Act of 2016 (5 U.S.C. 5547 note) is amended—(1)in the section heading, by striking 2020 and inserting 2025;(2)in subsection (a), by striking or 2020 and inserting 2020, 2021, 2022, 2023, 2024, or 2025; and(3)in subsection (b)(1), by striking and 2020 and inserting 2020, 2021, 2022, 2023, 2024, and 2025.(b)Report on extensionsNot later than January 30 of each of calendar years 2022, 2023, 2024, 2025, and 2026, the Director of the Secret Service shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Homeland Security and the Committee on Oversight and Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the effects of the amendments made by subsection (a). The report shall include, with respect to the previous calendar year, the information described under paragraphs (1) through (7) of section 2(c) of Public Law 115–160.(c)Repeal of superseded reporting requirementSection 2(b) of the Secret Service Overtime Pay Extension Act (Public Law 115–383; 132 Stat. 5121) is repealed.